Citation Nr: 0700743	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for 
postphlebitic syndrome of the left lower extremity with deep 
venous thrombosis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In connection with his appeal the veteran testified at a 
video conference hearing in September 2005, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2006).  A transcript 
of the hearing is associated with the claims file.

In October 2005, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The Board notes that in October 2006 informal hearing 
presentation, the veteran's representative raised the issue 
of entitlement to vocational rehabilitation benefits.  That 
issue has not been adjudicated by the RO and is not before 
the Board.  It is referred to the RO for appropriate action.


REMAND

The December 2005 VA examiner found that the amount of pain 
reported by the veteran was sufficient to explain why he was 
not working.  However, the examiner also stated that the pain 
reported by the veteran was out of proportion to the 
objective findings.  The Board believes that additional 
development is necessary to determine the source and extent 
of the veteran's left lower extremity pain.  

Moreover, the veteran's representative has asserted in the 
October 2006 informal hearing presentation that the veteran 
is unemployable as a result of his postphlebitic syndrome of 
the left lower extremity with deep venous thrombosis.  The 
Board finds that this statement raises the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
Although a December 2002 rating decision notes that a TDIU 
was being denied, it does not reflect that this issue was 
actually addressed in the rating decision.  This claim should 
be addressed by the originating agency before the Board 
decides the issue on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran the appropriate form to claim 
entitlement to a TDIU and request him to 
complete and return the form. 

2.  It should also provide him all 
required notice in response to the TDIU 
claim and the issue on appeal, to include 
notice that he should provide any 
pertinent evidence in his possession and 
any outstanding medical records pertaining 
to treatment or evaluation of his 
postphlebitic syndrome of the left lower 
extremity with deep venous thrombosis 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.    

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected postphlebitic syndrome of the 
left lower extremity with deep venous 
thrombosis.  The claims folder must be 
made available to and reviewed by the 
examiner.  

In addition to noting the presence or 
absence of such rating criteria as edema, 
subcutaneous induration, stasis 
pigmentation, eczema, and ulceration, the 
examiner is asked to evaluate the degree 
of pain associated with the service-
connected disability.  The examiner should 
state an opinion as to whether the pain is 
at least as likely as not associated with 
the veteran's postphlebitic syndrome of 
the left lower extremity with deep venous 
thrombosis or whether it is more likely 
associated with some other pathology.  The 
examiner should also describe whether the 
pain is constant or associated with 
movement of any particular joint.  All 
indicated studies should be performed.  

The examiner should provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  The examiner is 
specifically asked to state an opinion as 
to whether the veteran's postphlebitic 
syndrome of the left lower extremity with 
deep venous thrombosis is sufficient by 
itself to render him unemployable.  

All opinions should be properly supported. 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's increased 
rating claim, including the question of 
whether extra-schedular referral is 
warranted.  The RO or the AMC should also 
adjudicate the issue of entitlement to a 
total disability rating based on 
individual unemployability due to service 
connected disability if it has not been 
rendered moot and inform the veteran of 
his appellate rights with respect to this 
decision.  

7.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

